Exhibit 10.1

 

EXCHANGE AGREEMENT

 

This Exchange Agreement (the “Agreement”) is made and entered into effective
this 15th day of November, 2014 by and among Robson Dowry Associates Ltd.,
Shareholders, (“RDA Shareholders”) and Robson Dowry Associates Ltd., and its
related subsidiaries, an entity under the laws of England and Wales (“RDA”); and
EFactor Group Corp., a Nevada corporation (“EFactor”), on the other hand.

 

RECITALS

 

The Board of Directors of EFactor and the Board of Directors of RDA, and the RDA
Shareholders have adopted resolutions approving and adopting the proposed
transaction whereby EFactor will acquire from the RDA Shareholders all of the
issued and outstanding shares of RDA in exchange for shares of common stock of
EFactor (the "Exchange"), upon the terms and conditions set forth in this
Agreement.

 

The RDA Shareholders owns the number of RDA Shares identified on the Signature
Page.

 

RDA will enter into this Agreement for the purpose of evidencing its consent to
the consummation of the Exchange and for the purpose of making certain
representations, warranties, covenants and agreements.

 

NOW THEREFORE, for the mutual consideration set out herein, and other good and
valuable consideration, the sufficiency of which is hereby acknowledged, the
parties agree as follows:

 

AGREEMENT

 

ARTICLE I THE EXCHANGE AND THE TRANSACTION

 

1.1 The Exchange. Upon the terms and subject to the conditions hereof, at the
Closing (as hereinafter defined), the RDA Shareholders will sell, convey,
assign, transfer and deliver to EFactor, the RDA Shares and certificates or
other evidence representing all issued and outstanding RDA Shares, and EFactor
will issue to the RDA Shareholders, in exchange for such RDA Shares, a stock
certificate representing an aggregate of 1,500,000 shares of EFactor common
stock (ticker symbol: EFCT) as contemplated under Section 1.3 of this Agreement
(“Exchange Shares”).

 

1.2 Closing. The closing of the Exchange (the "Closing") shall take place on the
effective date listed above at a place as mutually determined by the parties as
may be mutually agreed upon by the parties when all conditions precedent have
been met and all required documents have been delivered (“Closing Date”). The
documents to be delivered at Closing are set forth in Article X of this
Agreement.

 

1.3 Conditions Precedent to Closing. This Agreement, and the transactions
contemplated hereby, the obligations of EFactor to have issued instruction to
deliver the Exchange Shares, the delivery the RDA Shares, and the Parties to
satisfy their other obligations hereunder shall be subject to the fulfillment by
the Parties (or waiver by the Parties), at or prior to the Closing, of the
following conditions, which the Parties agree to use their best efforts to cause
to be fulfilled:

 

(a)        Representations, Performance. As of the Effective Date , the
representations and warranties contained in this Agreement shall be true at and
as of the date hereof and shall be repeated and shall be true at and as of the
Closing with the same effect as though made at and as of the Closing.

 

(b)       Consents. Any required consent to the transactions contemplated by
this Agreement shall have been obtained or waived.

 

Page 1 of 17

 

 

 

(c)        Consents and Approvals. All consents, approvals, authorizations,
qualifications and orders of governmental or regulatory bodies which are (1)
necessary to enable EFactor to fully operate the business of RDA as contemplated
from and after the Closing shall have been obtained and be in full force and
effect, or (2) necessary for the consummation of the transactions contemplated
hereby, shall have been obtained. Any notices to or consents of any party to any
agreement or commitment constituting part of the transactions contemplated
hereby, or otherwise required to consummate any such transactions, shall have
been delivered or obtained.



 

(d)         Legal Opinion. RDA has provided EFactor with an opinion of counsel,
satisfactory to EFactor that the Exchange of the RDA Shares for the Exchange
Shares does meets all, if any applicable Government Authorizations under the
laws of England and Wales.

 

1.4 Post Closing Financial Statements. The parties acknowledge that EFactor is
required to file with the SEC a Form 8-K within 4 days and further audited
financials within seventy one (71) days following the Closing. The parties
acknowledge that such Form 8-K must provide Form 10 information about RDA. The
parties further acknowledge that the financial statements of EFactor required by
Regulation of S-X, as adopted by the SEC, together with proforma financial
statements, must be filed with such Form 8-K. RDA and RDA Shareholders shall
take all action necessary to provide EFactor with Form 10 information about RDA
and to cause such required financial statements to be filed within the required
time period.

 

ARTICLE II DEFINITIIONS

 

For purposes of this Agreement, the Exhibit and Schedules attached hereto, the
following terms shall have the meanings specified or referred to below, unless
the context otherwise requires:

 

“Affiliate” means with respect to a specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with, the specified Person; it being
understood and agreed that, for purposes of this definition, the term “control”
means the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities or other ownership interest, by contract or
otherwise.

 

“Agreement” means this Exchange Agreement, including all amendments hereof and
all Exhibits and Schedules hereto.

 

“Closing” has the meaning set forth in Section 1.2.

 

“Closing Date” has the meaning set forth in Section 1.2.

 

“Consent” means any approval, consent, ratification, waiver, or other
authorization, release or similar action that is necessary (including any
Governmental Authorization).

 

“Disclosure Schedule” means the schedule of exceptions attached hereto and
incorporated herein.

 

“EFactor” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“EFactor Financial Statements” means the audited financial statements of EFactor
as of and for the years ended December 31, 2013 and December 31, 2012, and the
unaudited financial statements as of and for the six month period ended June 30,
2014.

 

Page 2 of 17

 

  

“EFactor SEC Documents” has the meaning set forth in Section 5.10.

 

“Exchange” means the exchange of the RDA Shares for Exchange Shares at the
Closing pursuant to the terms and conditions of this Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exchange Shares” means the shares of EFactor Common Stock to be issued to the
RDA Shareholders in the Exchange.

 

“Financial Statements of RDA” has the meaning set forth in Section 4.2.

 

“Financial Statements of EFactor” has the meaning set forth in Section 5.3.

 

“GAAP” means United States generally accepted accounting principles as in effect
from time to time.

 

“Governmental Authorizations” means any: (a) permit, license, certificate,
franchise, concession, approval, consent, ratification, permission, clearance,
confirmation, endorsement, waiver, certification, designation, rating,
registration, qualification or authorization issued, granted, given or otherwise
made available by or under the authority of any Governmental Body or pursuant to
any Law; or (b) right under any contract with any Governmental Body.

 

“Governmental Body” means any (i) nation, state, county, city, town, village,
district, or other jurisdiction of any nature; (ii) federal, state, local,
municipal, foreign, or other government; (iii) governmental or
quasi-governmental authority of any nature, including any governmental agency,
branch, department, board, official, or entity and any court or other tribunal;
(iv) body exercising, or entitled to exercise, any administrative, executive,
judicial, legislative, police, regulatory, or taxing authority or power of any
nature; and any Person, directly or indirectly, owned by and subject to the
control of any of the foregoing.

 

“Intellectual Property” means collectively, the following intangible assets that
are owned or used by the party in connection with its Business:

 

(i)      all fictitious business names, and any trade names, registered and
unregistered trademarks, servicemarks and logos, together with all translations,
adaptations, derivations and combinations thereof that are used in connection
therewith and including all goodwill associated therewith and any applications
or registrations therefor, and renewals in connection therewith (collectively,
the “Marks”);

 

(ii)      all patents and patent applications and patent disclosures, together
with all reissuances, continuations (in whole or in part), revisions and
reexaminations thereof (collectively, the “Patents”);

 

(iii)     all copyrights in both published works and unpublished works that are
material to the conducting of the Business and all applications, renewals and
registrations thereof (collectively, the “Copyrights”);

 

(iv)     all inventions (whether or not patentable), all proprietary rights and
business information (including, but not limited to, ideas, research and
development, know-how, formulas, compositions, manufacturing and production
processes and techniques, technical data, designs, drawings, specifications,
customer/subscriber lists, supplier lists, pricing and cost information, and
business and marketing plans and proposals) (collectively, “Trade Secrets”); and

 

Page 3 of 17

 

  

(v)      all computer software and databases (including data and related
documentation) other than “off-the shelf” software (“Software”).

 

“Knowledge of RDA” means the actual knowledge of any of the RDA Shareholders,
former Shareholders or the RDA Board of Directors.

 

“Knowledge of EFactor” means the actual knowledge of any of the executive
officers of EFactor.

 

“Law” means any federal, state, local, municipal, foreign or other law, statute,
constitution, principle of common law, resolution, ordinance, code, edict,
decree, rule, regulation, ruling or requirement issued, enacted, adopted,
promulgated, implemented or otherwise put into effect by or under the authority
of any Governmental Body.

 

“Liability” means any liability or obligation (whether known or unknown, whether
asserted or unasserted, whether absolute or contingent, whether accrued or
unaccrued, whether liquidated or unliquidated, whether incurred or consequential
and whether due or to become due), including any liability for Taxes.

 

“Lien” means any mortgage, pledge, lien, security interest, charge, claim,
equitable interest, encumbrance, restriction on transfer, conditional sale or
other title retention device or arrangement (including a capital lease), deposit
arrangement, collateral assignment, or restriction on the creation of any of the
foregoing, whether relating to any property or right or the income or profits
therefrom; provided, however, that the term “Lien” shall not include statutory
liens for Taxes to the extent that the payment thereof is not in arrears or
otherwise due.

 

“Material Adverse Effect” means any event or events or any change in or effect
on the Parties’ financial condition, business, operations, assets, properties,
or results of operations that, when taken as a whole, (i) has materially
interfered or is reasonably likely to materially interfere with the ongoing
operations of the Parties’ business or (ii) singly or in the aggregate has
resulted in, or is reasonably likely to have, a material adverse effect on the
ongoing conduct of the business of the Parties; provided, however, that any
adverse effect arising out of or resulting from (x) an event or series of events
or circumstances affecting the United States economy generally or the economy
generally of any other country in which the Parties operate or (y) the entering
into of this Agreement and the consummation of the transactions contemplated
thereby, shall be excluded in determining whether a Material Adverse Effect has
occurred.

 

“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice (including with respect to quantity and
frequency).

 

“Person” means an individual, a partnership, a corporation, an association, a
joint stock company, a trust, a joint venture, an unincorporated organization,
or a Governmental Body (or any department, agency, or political subdivision
thereof).

 

“RDA” has the meaning set forth in the introductory paragraph of this Agreement.

 

“RDA Shareholders” has the meaning set forth in the introductory paragraph of
this Agreement.

 

“RDA Shares” means One hundred (100) ordinary shares of £1 each in the capital
of RDA.

 

“RDA Financial Statements” means the audited financial statements of RDA as of
and for the period ended December 31, 2013 and the audited financial statements
as of and for the interim period ended September 30th, 2014. EFactor will assist
in the preparation and costs of these documents with RDA.

 

Page 4 of 17

 

  

“EFactor” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“EFactor Financial Statements” means the audited financial statements of EFactor
as of and for the years ended December 31, 2013 and December 31, 2012, and the
unaudited financial statements as of and for the three month period ended June
30, 2014.

 

“EFactor SEC Documents” has the meaning set forth in Section 5.10.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Signature Page” has the meaning set forth in the introductory paragraph of this
agreement

 

“Transaction” means the Exchange and other actions described in Section 1.3 of
this Agreement

 

ARTICLE III REPRESENTATIONS AND WARRANTIES OF
THE RDA MEMBERS

 

The RDA Shareholders hereby represents and warrants to EFactor as follows:

 

3.1 Ownership of the RDA Shares. The RDA Shareholders own, beneficially and of
record, good and marketable title to all of the outstanding of the RDA Shares
free and clear of all Liens, adverse claims, proxies, options or stockholders'
agreements. The RDA Shareholders represent that they have no right or claims
whatsoever to any additional RDA Shares and do not have any options, warrants or
any other instruments entitling the RDA Shareholders to exercise to purchase any
RDA Shares. At the Closing, the RDA Shareholders will convey to EFactor good and
marketable title to all of the RDA Shares, with full title guarantee (as such
expression is construed under English law) free and clear of any Liens, security
interests, liens, adverse claims, encumbrances, equities, proxies, options,
stockholders' agreements or restrictions.

 

3.2 Authority Relative to this Agreement. This Agreement has been duly and
validly executed and delivered by the RDA Shareholders and constitutes a valid
and binding agreement of the RDA Shareholders, enforceable against the RDA
Shareholders in accordance with its terms.

 

3.3 Investment. Such RDA Shareholders (a) are acquiring the Exchange Shares
solely for their own account for investment purposes, and not with a view to the
distribution thereof, (b) are sophisticated investors with knowledge and
experience in business and financial matters, (c) have received certain
information concerning EFactor and have had the opportunity to obtain additional
information as desired in order to evaluate the merits and the risks inherent in
holding the Exchange Shares, and (d) are able to bear the economic risk of
acquiring the Exchange Shares pursuant to the terms of this Agreement, including
a complete loss of their investment in the Exchange Shares. The certificates
evidencing the Exchange Shares shall bear a restrictive legend indicating such
Exchange Shares have been issued in a non-registered transaction and restricted
securities as that term is defined in Rule 144 promulgated under the Securities
Act.

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF
RDA AND THE RDA SHAREHOLDERS

 

RDA and the RDA Shareholders, hereby represent and warrants as follows, which
warranties and representations shall also be true as of the Closing except as
set forth in the disclosure schedule attached to this Agreement (the RDA
“Disclosure Schedule”). The RDA Disclosure Schedule is arranged in paragraphs
corresponding to the numbered paragraphs contained in this Article IV.

 

Page 5 of 17

 

 

 

4.1           Authorization of Transaction. RDA has the power to enter into this
Agreement and to perform its obligations hereunder. The execution and delivery
of this Agreement and the consummation of the transactions contemplated hereby
have been duly authorized by the RDA Shareholders and the Board of Directors of
RDA. This Agreement has been duly executed and delivered by RDA and constitutes
a legal, valid and binding obligation of RDA, enforceable against RDA in
accordance with its terms, except as enforcement may be limited by applicable
bankruptcy, insolvency or other laws affecting creditor’s rights generally or by
legal principles of general applicability governing the availability of
equitable remedies.

 

4.2           Financial Statements. Within sixty days after the Closing, RDA
shall provide EFactor with a copy of the RDA Financial Statements. The RDA
Financial Statements fairly present, in all material respects, the financial
condition of RDA as of the date thereof and the results of its operations for
the periods then ended. There are no material Liabilities, obligations or claims
not disclosed or referenced in RDA Financial Statements or in any exhibit
thereto or notes thereto other than contracts or obligations occurring in the
ordinary course of business; and no such contracts or obligations occurring in
the ordinary course of business constitute Liens or other Liabilities which
materially alter the financial condition of RDA as reflected in the RDA
Financial Statements. The RDA Financial Statements have been prepared in
accordance with generally accepted accounting principles “GAAP” (except as may
be indicated therein or in the notes thereto and except for the absence of
footnotes, in the case of unaudited financial statements).

 

4.3           No Litigation or Proceeding. RDA is not a party to, or the subject
of, any pending litigation, claims, or governmental investigation or proceeding
not reflected in RDA Financial Statements, and to the Knowledge of RDA there are
no lawsuits, claims, assessments, investigations, or similar matters, threatened
or contemplated against or affecting RDA or the management or properties of RDA.

 

4.4           Organization. RDA has been duly organized as a corporation and is
validly existing and in good standing under the laws of England and Wales, and
has the power to own, lease and operate its property and to carry on its
business as now being conducted and is duly qualified to do business and in good
standing to do business in any jurisdiction where so required except where the
failure to so qualify would have no Material Adverse Effect on RDA. The Articles
of Association of RDA, are set forth on Schedule 4.4 attached hereto. All
statutory books and registers of RDA have been properly kept, are written up to
date and contain a true, complete and accurate record of all matters which
should be contained in them. All returns, particulars, resolutions and other
documents that RDA is required by law to file with, or deliver to, any authority
in any jurisdiction (including, in particular, the Registrar of Companies in the
Netherlands) have been correctly made up and duly filed or delivered.

 

4.5           Capitalization. All outstanding RDA Shares are, and shall be at
Closing, validly issued, fully paid and nonassessable. There are no voting
trusts, proxies or other agreements, commitments or understandings of any
character to which RDA is a party or by which RDA is bound with respect to the
voting of any RDA Shares. There are no outstanding obligations to repurchase,
redeem or otherwise acquire any RDA Shares. The RDA Shares constitute the whole
of the allotted and issued share capital of RDA and are fully paid or credited
as fully paid. No person has any right to require, at any time, the transfer,
creation, issue or allotment of any share, loan capital or other securities (or
any rights or interest in them) of RDA, and neither RDA nor the RDA Shareholders
has agreed to confer any such rights, and no person has claimed any such right.
RDA does not hold or beneficially own, nor has it agreed to acquire, any shares,
loan capital or any other securities in any company.

 

Page 6 of 17

 

 

 

4.6           Contracts. Except as set forth on Schedule 4.6, RDA does not have
any material contracts, leases, arrangements or commitments (whether oral or
written). RDA is not a party to or bound by or affected by any contract, lease,
arrangement or commitment (whether oral or written) relating to: (a) the
employment of any person; (b) the acquisition of services, supplies, equipment
or other personal property; (c) the purchase or sale of real property; (d)
distribution, agency or construction; (e) lease of real or personal property as
lessor or lessee or sublessor or sublessee; (f) lending or advancing of funds;
(g) borrowing of funds or receipt of credit; (h) incurring any obligation or
liability; or (i) the sale of personal property.

 

4.7           No Breaches of Contracts. RDA has not materially breached any
material agreement to which it is a party.

 

4.8           Intellectual Property. RDA owns or has the right to use pursuant
to license, sublicense, agreement, or permission all Intellectual Property
necessary or desirable for the operation of the business of RDA as presently
conducted. Each item of Intellectual Property owned or used by RDA immediately
prior to the Closing will be owned or available for use by RDA on identical
terms and conditions immediately subsequent to the Closing. RDA has taken all
necessary action to maintain and protect each item of Intellectual Property that
it owns or uses. RDA has not interfered with, infringed upon, misappropriated,
or otherwise come into conflict with any Intellectual Property rights of third
parties. Schedule 4.8 identifies each patent or registration which has been
issued to RDA with respect to any of its Intellectual Property, identifies each
pending patent application or application for registration which RDA has made
with respect to any of its Intellectual Property, and identifies each license,
agreement, or other permission which RDA has granted to any third party with
respect to any of its Intellectual Property (together with any exceptions). With
respect to each item of Intellectual Property required to be identified in
Schedule 4.8:

 

(a)     RDA possesses all right, title, and interest in and to the item, free
and clear of any lien, charge, encumbrance, license or other restriction;

 

(b)     the item is not subject to any outstanding injunction, judgment, order,
decree, ruling, or charge;

 

(c)     no action, suit, proceeding, hearing, investigation, charge, complaint,
claim, or demand is pending or is threatened which challenges the legality,
validity, enforceability, use, or ownership of the item; and

 

(d)     Schedule 4.8 identifies each item of Intellectual Property that any
third party owns and that RDA uses pursuant to license, sublicense, agreement,
or permission. With respect to each item of Intellectual Property required to be
identified in Schedule 4.8:

 

(i)       the license, sublicense, agreement, or permission covering the item is
legal, valid, binding, enforceable, and in full force and effect;

 

(ii)      the license, sublicense, agreement, or permission will continue to be
legal, valid, binding, enforceable, and in full force and effect on identical
terms following the consummation of the transactions contemplated hereby;

 

(iii)     no party to the license, sublicense, agreement, or permission is in
breach or default, and no event has occurred which with notice or lapse of time
would constitute a breach or default or permit termination, modification, or
acceleration thereunder;

 

(iv)     no party to the license, sublicense, agreement, or permission has
repudiated any provision thereof;

 

Page 7 of 17

 

  

(v)     with respect to each sublicense, the representations and warranties set
forth in subsections (i) through (iv) above are true and correct with respect to
the underlying license;

 

(vi)    the underlying item of Intellectual Property is not subject to any
outstanding injunction, judgment, order, decree, ruling, or charge; and

 

(vii)   no action, suit, proceeding, hearing, investigation, charge, complaint,
claim, or demand is pending or is threatened which challenges the legality,
validity, or enforceability of the underlying item of Intellectual Property.

 

4. 9 Title to Assets. RDA has good and marketable title to, or a valid leasehold
interest in, the properties and assets used by it located on its premises, or
shown on the most recent balance sheet included in RDA’s Financial Statements or
acquired after the date thereof, free and clear of any liens, charges or
encumbrances, except for properties and assets disposed of in the ordinary
course of business since the date of the such most recent balance sheet. The
assets owned by RDA comprise all the assets necessary for the continuation of
RDA’s business as it is carried on at the date of this agreement.

 

4.10           Books and Records. The financial records, minute books, and other
documents and records of RDA have been or will be made available to EFactor
prior to the Closing.

 



4.11          Legal Compliance. To the knowledge of RDA, it is and has been, in
compliance with, and has conducted any business previously owned or operated by
it in compliance with, all applicable laws, orders, rules and regulations of all
governmental bodies and agencies, including applicable securities laws and
regulations and environmental laws and regulations, except where such
noncompliance has and will have, in the aggregate, no material adverse effect.

 



4.12       Undisclosed Liabilities. RDA has no material liability (whether known
or unknown, whether asserted or unasserted, whether absolute or contingent,
whether accrued or unaccrued, whether liquidated or unliquidated, and whether
due or to become due, including any liability for taxes), except for (i)
liabilities set forth in the RDA Financial Statements.

 

4.13 Employee and Consultants. RDA has provided to EFactor an accurate and
complete list of all of its current employees, consultants or independent
contractors. RDA is not a party to or bound by any employment agreement or any
union contract, collective bargaining agreement or similar contract or
agreement, or any other contract or agreement to provide severance payments or
benefits to any employee upon termination of employment.

 

4.14 Permits and Licenses. RDA holds all of the material permits, licenses,
certificates or other authorizations of foreign, federal, state or local
governmental agencies required for the conduct of its business as presently
conducted except where the failure to obtain such permits, licenses,
certificates or other authorization would have no Material Adverse Effect on
RDA.

 

4.15 No Disagreements With lawyers or Accountants. There are no disagreements of
any kind presently existing, or reasonably anticipated by RDA to arise, between
the accountants and lawyers formerly or presently employed by RDA.

 

4.16 Taxation. All notices, returns (including any land transaction returns),
reports, accounts, computations, statements, assessments, claims, disclaimers,
elections and registrations and any other necessary information which have, or
should have, been submitted by RDA to any taxation authority for the purposes of
taxation have been made on a proper basis, were submitted within applicable time
limits and were accurate and complete in all material respects. None of the
above is, or is likely to be, the subject of any material dispute with any
taxation authority. All taxation (whether of the UK or elsewhere), for which RDA
has been liable or is liable to account, has been duly paid (insofar as such
taxation ought to have been paid) by the due dates and no penalties, fines,
surcharges or interest have been incurred.

 

Page 8 of 17

 

  

4.17      Representations and Warranties. No representation or warranty by RDA
contained in this Agreement and no statement contained in any certificate,
schedule or other communication furnished pursuant to or in connection with the
provisions hereof contains or shall contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. There is no current or prior event or condition of any kind or
character pertaining to RDA that may reasonably be expected to have a material
adverse effect on RDA. Except as specifically indicated elsewhere in this
Agreement, all documents delivered by RDA in connection herewith have been and
will be complete originals, or exact copies thereof.

 

ARTICLE V REPRESENTATIONS AND WARRANTIES OF EFACTOR

 

EFactor hereby represents and warrants as follows, which warranties and
representations shall also be true as of the Closing except as set forth in the
disclosure schedule attached to this Agreement (the “EFactor Disclosure
Schedule”). The EFactor Disclosure Schedule is arranged in paragraphs
corresponding to the numbered paragraphs contained in this Article 5.

 

5.1        Delivery of EFactor Exchange Shares to RDA Shareholders. As of the
Closing, the Exchange Shares to be issued and delivered to the RDA Shareholders
in the Exchange will, when so issued and delivered, constitute duly authorized,
validly and legally issued, fully-paid, nonassessable shares of EFactor common
stock, will not be issued in violation of any preemptive or similar rights, will
be issued free and clear of all Liens.

 

5.2        Authorization of Transaction. EFactor has the corporate power to
enter into this Agreement and to perform its obligations hereunder. The
execution and delivery of this Agreement and the consummation of the Transaction
have been duly authorized by the Board of Directors of EFactor. This Agreement
has been duly executed and delivered by EFactor and constitutes a legal, valid
and binding obligation of EFactor, enforceable against EFactor in accordance
with its terms except as enforcement may be limited by applicable bankruptcy,
insolvency or other laws affecting creditor’s rights generally or by legal
principles of general applicability governing the availability of equitable
remedies.

 

5.3        Financial Statements. EFactor has made available to RDA and the RDA
Shareholders through the SEC’s EDGAR System, a true and complete copy of the
EFactor Financial Statements. The EFactor Financial Statements fairly present,
in all material respects, the financial condition of EFactor as of the date
thereof and the results of its operations for the periods then ended. EFactor
Financial Statements have been prepared in accordance with generally accepted
accounting principles (except as may be indicated therein or in the notes
thereto and except for the absence of footnotes, in the case of unaudited
financial statements).

 

5.4        No Litigation or Proceeding. EFactor is not a party to, or the
subject of, any pending litigation, claims, or governmental investigation or
proceeding not reflected in EFactor Financial Statements, and to the Knowledge
of EFactor there are no lawsuits, claims, assessments, investigations, or
similar matters, threatened or contemplated against or affecting EFactor or the
management or properties of EFactor.

 

5.5        Organization. EFactor Group Corp is duly organized, validly existing
and in good standing under the laws of the State of Nevada; has the corporate
power to own, lease and operate its property and to carry on its business as now
being conducted and is duly qualified to do business and in good standing to do
business in any jurisdiction where so required except where the failure to so
qualify would have no material adverse effect on EFactor.

 

Page 9 of 17

 

  

5.6        Capitalization. EFactor Group will provide full disclosure on its
capital structure prior to the Closing. There are no existing options,
convertible or exchangeable securities, calls, claims, warrants, preemptive
rights, registration rights or commitments of any character relating to the
issued or unissued capital stock or other securities of EFactor, that have not
been disclosed in EFactor’s Financial Statements. There are no voting trusts,
proxies or other agreements, commitments or understandings of any character to
which EFactor is a party or by which EFactor is bound with respect to the voting
of any capital stock of EFactor.

 

5.7        Intellectual Property. EFactor owns Intellectual Property as follows;

 

The E-FACTOR trademark in the Benelux Countries (union of states comprising
three neighboring countries in Midwestern Europe: Belgium, the Netherlands and
Luxembourg)

 

Registration Number: 0932845

Number and Filing Date: 1257281 01.11.2012 12.32

 

EFactor Group Corp. through its Robson Dowry subsidiary has the following
additional trademarks:

 

TRADEMARK   SERIAL /
REG. NO.   ISSUANCE DATE   COUNTRY                                              
         

 

5.8     Title to Assets. EFactor has good and marketable title to, or a valid
leasehold interest in, the properties and assets used by it located on its
premises, or shown on the most recent balance sheet included in EFactor’s
Financial Statements or acquired after the date thereof, free and clear of any
liens, charges or encumbrances, except for properties and assets disposed of in
the ordinary course of business since the date of the such most recent balance
sheet.

 

5.9    Legal Compliance. To the best knowledge of EFactor, it is and has been,
in compliance with, and EFactor has conducted any business previously owned or
operated by it in compliance with, all applicable laws, orders, rules and
regulations of all governmental bodies and agencies, including applicable
securities laws and regulations and environmental laws and regulations, except
where such noncompliance has and will have, in the aggregate, no material
adverse effect. EFactor has not received notice of any noncompliance with the
foregoing, nor does it have knowledge of any claims or threatened claims in
connection therewith. EFactor has never conducted any operations or engaged in
any business transactions whatsoever other than as set forth in the reports
EFactor has previously filed with the SEC.

 

Page 10 of 17

 

  

5.10  SEC Reports. EFactor has filed all required documents, reports and
schedule with the SEC, the FINRA and any applicable state or regional securities
regulators or authorities (collectively, the “EFactor SEC Documents”). As of
their respective dates, the EFactor SEC Documents complied in all material
respects with the requirements of the Securities Act, the Exchange Act, the
FINRA rules and regulations and state and regional securities laws and
regulations, as the case may be, and, at the respective times they were filed,
none of the EFactor SEC Documents contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

 

5.11  Consents. The execution and delivery by EFactor of this Agreement and the
closing documents and the consummation by EFactor of the transactions
contemplated hereby do not and will not (i) require the consent, approval or
action of, or any filing or notice to, any corporation, firm, person or other
entity or any public, governmental or judicial authority (except for such
consents, approvals, actions, filing or notices the failure of which to make or
obtain will not in the aggregate have a material adverse effect); (ii) violate
any order, writ, injunction, decree, judgment, ruling, law, rule or regulation
of any Governmental Authority applicable to EFactor, or its business or assets;
(iii) constitute a material breach of any agreement, indenture, mortgage,
license or other instrument or document to which EFactor, is a party or to which
any of them is otherwise subject; and (iv) violate or conflict with any
provision of the respective Articles of EFactor.

 

5.12  No Disagreements with Lawyers or Accountants. There are no disagreements
of any kind presently existing, or reasonably anticipated by EFactor to arise,
between the accountants and lawyers formerly or presently employed by EFactor.

 

5.13  No Security Regulatory Investigation. Neither EFactor nor any of its past
or present officers or directors is, or ever has been, the subject of any formal
or informal inquiry or investigation by the SEC or the FINRA.

 

5.14  Representations and Warranties. No representation or warranty by EFactor
contained in this Agreement and no statement contained in any certificate,
schedule or other communication furnished pursuant to or in connection with the
provisions hereof contains or shall contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. There is no current or prior event or condition of any kind or
character pertaining to EFactor that may reasonably be expected to have a
material adverse effect on EFactor. Except as specifically indicated elsewhere
in this Agreement, all documents delivered by EFactor in connection herewith
have been and will be complete originals, or exact copies thereof.

 

ARTICLE VI CERTAIN ACTIONS PRIOR TO CLOSING

 

6.1  Access. Prior to the Closing, RDA, the RDA Shareholders and EFactor, shall
be entitled to make such investigations of the assets, properties, business and
operations of the other party, and to examine the books, records, tax returns,
financial statements and other materials of the other party as such
investigating party deems necessary in connection with this Agreement and the
Transactions. Any such investigation and examination shall be conducted at
reasonable times and under reasonable circumstances, and the parties hereto
shall cooperate fully therein. Until the Closing, and if the Closing shall not
occur, thereafter, each party shall keep confidential and shall not use in any
manner inconsistent with the transactions contemplated by this Agreement, and
shall not disclose, nor use for their own benefit, any information or documents
obtained from the other party concerning the assets, properties, business and
operations of such party, unless such information (i) is readily ascertainable
from public or published information, (ii) is received from a third party not
under any obligation to keep such information confidential, or (iii) is required
to be disclosed by any law or order (in which case the disclosing party shall
promptly provide notice thereof to the other party in order to enable the other
party to seek a protective order or to otherwise prevent such disclosure). If
this transaction is not consummated for any reason, each party shall return to
the other all such confidential information, including notes and compilations
thereof, promptly after the date of such termination. The representations and
warranties contained in this Agreement shall not be affected or deemed waived by
reason of the fact that either party hereto discovered or should have discovered
any representation or warranty is or might be inaccurate in any respect.

 

Page 11 of 17

 

  

6.2 Public Disclosures. Except as required by law, prior to the Closing, the RDA
Shareholders and EFactor agree not to issue any statement or communications to
the public or the press regarding the Transaction without the prior written
consent of the other party. EFactor shall provide RDA with a copy of any
document to be filed by EFactor with the SEC regarding this Agreement and/or the
Transaction, not less than two days prior to such filing EFactor shall provide
RDA with a copy of any press release or other public announcement regarding this
Agreement and/or the Transaction not less than two days prior to the
distribution of such press release or other public announcement.

 

ARTICLE VII OTHER CONDITIONS PRECEDENT

 

7.1 Conditions Precedent to the Obligations of RDA. In addition to the
conditions precedent to Closing set forth in Section 1.3 of this Agreement, all
obligations of RDA and RDA Shareholders under this Agreement are subject to the
fulfillment, prior to or as of the Closing, of each of the following conditions:

 

(a) RDA shall have completed its due diligence review of EFactor, and the
results of such review shall be satisfactory to the RDA in its sole discretion.

 

(b) The representations and warranties by RDA contained in this Agreement or in
any certificate or document delivered pursuant to the provisions hereof shall be
true and correct in all material respects at and as of the Closing as though
such representations and warranties were made at and as of such times.

 

(c) RDA and the RDA Shareholders shall have performed and complied with, in all
material respects, all covenants, agreements, and conditions required by this
Agreement to be performed or complied with by them prior to or at the Closing

 

(d) RDA has instituted a fiscal year end of December 31st;

 

(e) RDA has provided EFactor with an opinion of counsel, satisfactory to
EFactor, that the exchange of the shares of RDA for the shares of EFactor common
stock meets all applicable laws of the England and Wales for the transfer of
such shares;

 

(f) The RDA Shareholders shall have executed the Agreement and exchanged its RDA
Shares for Exchange Shares pursuant to this Agreement.

 

(g) All debt long-term liabilities shall be extinguished from RDA’s books and
records, leaving RDA and its related subsidiaries debt-free outside of normal
working capital items.

 

(h) RDA shall have received all necessary and required approvals and consents
from required parties.

 

(i) EFactor and key members of RDA management, sales, marketing and production
team, including, but not limited to, Ian Robson, and others who may be
identified at a later date (in aggregate, the “RDA Management Team”) shall each
enter into an employment agreement (the “Employment Agreement”) with EFactor.
The term of each Employment Agreement shall be for a period of two (2) years
following the Closing Date. The Employment Agreement shall include terms that
are customary for such agreements including, without limitation,
confidentiality, non-compete agreements, and invention assignment undertakings.
Subject to EFactor’s review of RDA’s employment and compensation practices and
policies, each member of the RDA Management Team shall be provided with a
compensation package equal to or greater than that which the employee currently
receives from RDA.

 

Page 12 of 17

 

  

7.2 Conditions Precedent to the Obligations of EFactor. All obligations of
EFactor under this Agreement are subject to the fulfillment, prior to or at the
Closing, of each of the following conditions:

 

(a)EFactor shall have sufficient shares of its capital stock authorized to
complete the Exchange and the Transaction.



(b)EFactor shall have performed and complied with all covenants, agreements, and
conditions set forth or otherwise contemplated in, and shall have executed and
delivered all documents required by, this Agreement to be performed or complied
with or executed and delivered by them prior to or at the Closing.

 

(c)The directors of EFactor shall have approved in accordance with applicable
corporation law the execution and delivery of this Agreement and the
consummation of the Transactions.

 

(d)On or before the Closing Date, EFactor shall have delivered to RDA certified
copies of resolutions of the directors of EFactor approving and authorizing the
execution, delivery and performance of this Agreement and authorizing all of the
necessary and proper action to enable EFactor to complete the Transaction.

 

ARTICLE VIII SURVIVAL OF REPRESENTATIONS AND WARRANTIES

 

The representations and warranties made by EFactor, RDA and the RDA Shareholders
(including the representations and warranties set forth in Articles II, III and
IV and the representations and warranties set forth in any certificate delivered
at closing by an officer of EFactor, RDA and RDA Shareholders) shall survive the
Closing for a period of six months. For purposes of this Agreement, each
statement or other item of information set forth in any Schedule of a party
hereto shall be deemed to be a part of the representations and warranties made
by such party in this Agreement. However, any subsequent modification instituted
by EFactor after the effective date will be deemed to be the responsibility of
EFactor as it pertains to these representations and warranties. In the event of
any breach of a representation or warranty prior to the end of the survival
period, an aggrieved party shall have such rights as may be available under
Nevada law.

 

ARTICLE IX TERMINATION

 

9.1 This Agreement may not be terminated after completion of the Closing. There
shall be deemed to be a “Breach” of a representation, warranty, covenant,
obligation, or other provision of this Agreement if there is or has been (a) any
inaccuracy (subject to applicable knowledge and materiality qualifiers, if any)
in, or breach of, or any failure to comply with, or perform, such
representation, warranty, covenant, obligation, or other provision, or (b) any
claim (by any Person) or other circumstance that is inconsistent with such
representation, warranty, covenant, obligation, or other provision; and the term
“Breach” shall be deemed to refer to any such inaccuracy, breach, failure,
claim, or circumstance.

 

Page 13 of 17

 

  

ARTICLE X MISCELLANEOUS

 

10.1 Further Assurances. At any time, and from time to time, after the effective
date, RDA and the RDA Shareholders will execute such additional instruments and
take such action as may be reasonably requested by the other party to confirm or
perfect title to any property transferred hereunder or otherwise to carry out
the intent and purposes of this Agreement.

 

10.2 Waiver. Any failure on the part of any party hereto to comply with any of
its obligations, agreements or conditions hereunder may be waived in writing by
the party (in its sole discretion) to whom such compliance is owed.

 

10.3 Amendment. This Agreement may be amended only in writing as agreed to by
all parties hereto.

 

10.4 Notices. All notices, consents, waivers, and other communications under
this Agreement must be in writing and will be deemed to have been duly given (a)
when delivered by hand (with written confirmation of receipt), (b) three (3)
days after being deposited in the mails, if sent by certified mail, with return
receipt requested, postage and fees prepaid (c) upon confirmed receipt, if sent
by facsimile transmission, or (d) one (1) day after sending, if sent by a
nationally recognized overnight delivery service (receipt requested) specifying
next day delivery, in each case to the appropriate addresses set forth below (or
to such other addresses as a party may designate by notice to the other
parties):

 

EFactor Group Corp.

425 2nd Street

Suite 100

San Francisco CA 94107

USA

 

Attn: Adriaan Reinders, CEO

Email: adrie@efactorgroup.com

Robson Dowry Associates Ltd.

7 Berkeley Square

Clifton, Bristol BS8 1HG

United Kingdom

 

 

Attn: Ian Robson

Email: ian@robsondowry.co.uk

  

10.5 Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

10.6 Binding Effect. This Agreement shall be binding upon the parties hereto and
inure to the benefit of the parties, their respective heirs, administrators,
executors, successors and assigns.

 

10.7 Entire Agreement. This Agreement and the attached Schedules and Exhibits,
is the entire agreement of the parties covering everything agreed upon or
understood in the transaction, and supersedes and replaces each and every
agreement entered into between: (1) EFactor; and (2) either or both of RDA and
the RDA Shareholders before the date hereof. There are no oral promises,
conditions, representations, understandings, interpretations or terms of any
kind as conditions or inducements to the execution hereof.

 

Page 14 of 17

 

  

10.8 Responsibility and Costs. Whether the Transaction is consummated or not,
all fees, expenses and out-of-pocket costs, including, without limitation, fees
and disbursements of counsel, financial advisors and accountants, incurred by
the parties hereto shall be borne solely and entirely by the party that has
incurred such costs and expenses, unless the failure to consummate the
Transaction constitutes a breach of the terms hereof, in which event the
breaching party shall be responsible for all costs of all parties hereto.

 

10. 9 Applicable Law, Jurisdiction and Venue. This Agreement shall be construed
and governed by the internal laws of the State of Nevada. Each party hereto
irrevocably consents to the jurisdiction and venue of the state or federal
courts located in Clark, State of Nevada, in connection with any action, suit,
proceeding or claim to enforce the provisions of this Agreement, to recover
damages for breach of or default under this Agreement, or otherwise arising
under or by reason of this Agreement.

 

(Left Intentionally Blank)

 

Page 15 of 17

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above written.

 

Robson Dowry Associates Ltd.   EFactor Group Corp.         /s/ Ian Robson    
/s/ Adriaan Reinders By: Ian Robson   By: Adriaan Reinders Its: Shareholders
Representative   Its: Chief Executive Officer

  

/s/ Ian Robson   Ian Robson   Managing Director   Robson Dowry Associates Ltd.  
    /s/ Andrew Robert Sanders   Andrew Robert Sanders   Director   Robson Dowry
Associates Ltd.  

 

Page 16 of 17

 

  

RDA Shareholders

 





Shareholders   Shares                   /s/ Ian Robson           Ian Robson   60
      Address:                                               /s/ Andrew R.
Sanders           Andrew R. Sanders   40       Address:                        
   



  